Citation Nr: 1208745	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  05-35 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the appellant is entitled to an award of attorney fees based on a May 20, 2004, rating decision which granted the Veteran's claims of service connection for bilateral hearing loss, assigning an 80 percent rating effective February 5, 2004, and for tinnitus, assigning a 10 percent rating effective April 25, 1995.

2.  Whether the appellant is entitled to an award of attorney fees based on a May 10, 2006, rating decision which assigned a 100 percent rating for the Veteran's service-connected bilateral hearing loss effective February 5, 2004, and also granted special monthly compensation based on the loss of use of both ears effective February 5, 2004.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) in the U.S. Army National Guard from February to August 1960 and a period of active service in the U.S. Navy from September 1960 to September 1963.

The appellant in this case is the Veteran's former attorney.  A review of the claims file shows that the Veteran was represented by the appellant before VA and the United States Court of Appeals for Veterans Claims (Court) between May 1998 and December 2004 when the Veteran terminated the appellant's representation of him.

This case has a long and complex procedural history.  The first issue on appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the appellant's application for an award of attorney fees based on a May 20, 2004, rating decision which granted the Veteran's claims of service connection for bilateral hearing loss, assigning an 80 percent rating effective February 5, 2004, and for tinnitus, assigning a 10 percent rating effective April 25, 1995.  

The Board denied the appellant's first claim for attorney fees in May 2008.  The appellant timely appealed to the Court and, in December 2008, the Court vacated and remanded that part of the Board's May 2008 decision which denied he appellant's application for an award of attorney fees based on a May 20, 2004, rating decision which granted the Veteran's claims of service connection for bilateral hearing loss, assigning an 80 percent rating effective February 5, 2004, and for tinnitus, assigning a 10 percent rating effective April 25, 1995.  

The Court specifically found in its decision that, on remand, the Board should discuss whether a claim of service connection for tinnitus was reasonably raised by the evidence of record in the Veteran's claims file prior to an October 1997 Board decision which denied, in pertinent part, a claim of service connection for left ear hearing loss.  Id., at pp. 7-8.  The Court also found that, on remand, the Board should explain how the effective date for the Veteran's current 10 percent rating for tinnitus is April 25, 1995, without also finding that assignment of this effective date indicates that the claim of service connection for tinnitus was reasonably raised by the record prior to the October 1997 Board decision.  Id., at p. 8.  The Court finally found that the Board's May 2008 decision was inadequate because it had not discussed the implicit denial doctrine outlined in Cogburn v. Shinseki, 24 Vet. App. 205 (2010).  The Court explained that, if the Board found on remand that a claim of service connection for right ear hearing loss and/or for tinnitus was reasonably raised by the record prior to the October 1997 Board decision, then the Board should address whether its October 1997 decision constituted an implicit denial of these claims.  Id., at p. 9.  Because the Board is bound by the Court's decision in this case, each of these issues will be discussed below.

The second issue on appeal comes before the Board on appeal of a June 2006 administrative decision in which the RO denied the appellant's application for an award of attorney fees based on a May 10, 2006, rating decision which assigned a 100 percent rating for the Veteran's service-connected bilateral hearing loss effective February 5, 2004, and also granted special monthly compensation (SMC) based on the loss of use of both ears effective February 5, 2004.

The Board observes that the Veteran's appeal originated from an October 1995 rating decision in which the RO denied, in pertinent part, a claim of service connection for left ear hearing loss.  After the Veteran perfected a timely appeal on his service connection claim for left ear hearing loss, the Board denied this claim in an October 1997 decision.  The Veteran, through his attorney (the appellant in this case), and VA's Office of General Counsel filed a Joint Motion for Remand ("Joint Motion") at the Court in April 1999.  Later that same month, the Court granted the Joint Motion and vacated and remanded the Board's October 1997 decision.  

In January 2002, the Board granted the Veteran's claim of service connection for left ear hearing loss.  The RO implemented this decision in a June 2002 rating decision.  The Veteran disagreed with the June 2002 rating decision in November 2002, seeking service connection for right ear hearing loss.  

In May 2004, the RO granted service connection for bilateral hearing loss, assigning an 80 percent rating effective February 5, 2004, and for tinnitus, assigning a 10 percent rating effective April 25, 1995.  The Veteran and his attorney (the appellant in this case) were notified of this rating decision in August 2004.


FINDINGS OF FACT

1.  The Veteran's original claim for left ear hearing loss was filed on a VA Form 21-526, "Veteran's Application for Compensation or Pension," which was date-stamped as received by the RO on April 25, 1995.

2.  VA examination on May 31, 1995, noted the presence of right ear hearing loss and tinnitus which could be attributed to active service.

3.  In a rating decision dated on September 26, 1995, and issued on October 18, 1995, the RO denied, in pertinent part, the Veteran's claim of service connection for left ear hearing loss.

4.  In a letter dated on May 23, 1996, and date-stamped as received by the RO on May 24, 1996, the Veteran asserted, "I still have a ringing in my ears after all this time [since service]." 

5.  A claim of service connection for tinnitus was reasonably raised by the evidence of record prior to the October 1997 Board decision. 

6.  The Veteran's formal claim for "bilateral high frequency hearing loss due to noise trauma" was filed in a letter from his then-service representative (Veterans of Foreign Wars of the United States) dated on September 4, 1996, and date-stamped as received by the RO on September 6, 1996.

7.  The Veteran testified at an RO hearing held on January 14, 1997, that he had experienced problems with hearing in his "ears" since active service.

8.  In statements on a VA Form 646, "Statement of Accredited Representative in Appealed Case," dated on April 23, 1997, the Veteran's then-service representative identified "service connection for bilateral hearing loss due to noise trauma" as one of the issues certified for appeal to the Board.

9.  A claim of service connection for right ear hearing loss was reasonably raised by the evidence of record prior to the October 1997 Board decision.

10.  In an October 1997 decision, the Board denied, in pertinent part, the Veteran's claim of service connection for left ear hearing loss.

11.  A reasonable person could find that the Veteran's claims of service connection for right ear hearing loss and tinnitus were related to the claim of service connection for left ear hearing loss adjudicated in the Board's October 1997 decision.

12.  The Veteran's claims of service connection for right ear hearing loss and for tinnitus were implicitly denied by the Board in October 1997.

13.  The Board's October 1997 decision was subsumed by its subsequent January 2002 decision which granted service connection for left ear hearing loss; the January 2002 Board decision was not appealed.

14.  The Veteran's claims for an increased rating for bilateral hearing loss and for SMC based on the functional loss of both ears were received on September 1, 2004; at that time, the Veteran informed VA that he was filing these claims on his own and his attorney no longer represented him.


CONCLUSIONS OF LAW

1.  Claims of service connection for right ear hearing loss and for tinnitus were reasonably raised by the evidence of record prior to October 1997.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.155 (2011).

2.  The January 2002 Board decision, which granted service connection for left ear hearing loss, also implicitly denied claims of service connection for right ear hearing loss and for tinnitus and is now final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011); see also Cogburn v. Shinseki, 24 Vet. App. 205 (2010).

3.  The appellant is entitled to attorney fees based on a May 2004 rating decision which granted the Veteran's claims of service connection for bilateral hearing loss and for tinnitus.  38 U.S.C.A. § 5904(c)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 20.609(c) (2006).

4.  The appellant is not entitled to attorney fees based on a June 2006 rating decision which assigned a 100 percent rating for the Veteran's service-connected bilateral hearing loss and granted SMC based on the loss of use of both ears.  38 U.S.C.A. § 5904(c)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 20.609(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  The Court has held that VA's duties to notify and assist do not apply to cases where, as in this case, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but is seeking instead a decision regarding how benefits will be distributed under another Chapter.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Moreover, the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

The appellant contends that he is entitled to payment of attorney fees based on a May 2004 rating decision which granted the Veteran's claims of service connection for bilateral hearing loss and for tinnitus.  The appellant also contends that he is entitled to payment of attorney fees based on a May 2006 rating decision which assigned a 100 percent rating for the Veteran's service-connected bilateral hearing loss and granted SMC for the loss of use of both ears.  The appellant specifically contends that, because VA awarded the Veteran past-due benefits in the May 2004 and May 2006 rating decisions, it was error for VA not to award him attorney fees based on these disability compensation awards.  He also specifically contends that the evidence of record reasonably raised claims of service connection for right ear hearing loss and tinnitus prior to an October 1997 Board decision which implicitly denied these claims.  He specifically contends further that the Board continued to implicitly deny claims of service connection for right ear hearing loss and tinnitus in an unappealed decision issued in January 2002 and, because he assisted the Veteran with his appeal before VA and the Court until his representation was terminated in December 2004, he is entitled to payment of attorney fees.  

The relevant laws and regulations provide that a claimant may have attorney representation for the prosecution of claims for VA benefits.  38 U.S.C.A. § 5904(a) (West 2002).  An attorney may charge a fee for such representation only if specified statutory and regulatory criteria are satisfied.  38 U.S.C.A. §§ 5904(c), (d) (West 2002); 38 C.F.R. §§ 20.609(c), (g), and (h) (2006).  Under 38 U.S.C.A. § 5904(c)(1), a fee may not be charged, allowed, or paid for services of an attorney with respect to services provided before the date on which the Board first makes a final decision in the case.  Such a fee may be charged, allowed, or paid in the case of services provided after such date only if an attorney is retained with respect to such case before the end of the one-year period beginning on that date. 

The regulation implementing 38 U.S.C.A. § 5904(c)(1), found at 38 C.F.R. § 20.609(c), provides, in pertinent part, that an attorney may charge fees only if the following conditions have been met: (1) a final decision had been promulgated by the Board with respect to the issue or issues involved; and (2) the attorney was retained not later than one year following the date on which that Board decision was promulgated, i.e., a qualifying fee agreement.  38 C.F.R. § 20.609(c) (2006); see also In re Mason, 13 Vet. App. 79, 83-86 (1999). 

Subject to the requirements set forth in § 20.609(c), a claimant and an attorney may enter into a fee agreement providing that payment for the services of the attorney will be made directly to the attorney by VA out of any past-due benefits awarded as a result of a successful appeal to the Board or an appellate court or as a result of a reopened claim before VA following a prior denial of such benefits by the Board or an appellate court.  Such an agreement will be honored by VA only if the following conditions are met: (1) the total fee payable (excluding expenses) does not exceed 20 percent of the total amount of the past-due benefits awarded; (2) the amount of the fee is contingent on whether or not the claim is resolved in a manner favorable to the claimant or appellant; and (3) the award of past-due benefits results in a cash payment to a claimant or an appellant from which the fee may be deducted.  See 38 C.F.R. § 20.609(h) (2006). 

Past-due benefits are defined as a nonrecurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by the Board or the lump sum payment that represents the total amount of recurring cash payments which accrued between the effective date of the award, as determined by applicable laws and regulations, and the date of the grant of the benefit by the agency of original jurisdiction, the Board, or an appellate court.  Id.  When the benefit granted on appeal, or as the result of the reopened claim, is service connection for a disability, the "past-due benefits" will be based on the initial disability rating assigned by the agency of original jurisdiction following the award of service connection.  The sum will equal the payments accruing from the effective date of the award to the date of the initial disability rating decision.  If a higher evaluation is subsequently granted as the result of an appeal of the disability evaluation initially assigned by the agency of original jurisdiction, and if the attorney represents the claimant or appellant in that phase of the claim, the attorney will be paid a supplemental payment based upon the increase granted on appeal, to the extent that the increased amount of disability is found to have existed between the initial effective date of the award following the grant of service connection and the date of the rating action implementing the appellate decision granting the increase.  Id.  

In Scates v. Principi, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) concluded that, when read in context and in the light of the statutory provisions governing the payment of attorney fees in Veterans benefits cases, implicit in a contingency fee arrangement was the understanding that the attorney's right to receive the full twenty percent of past due benefits would arise only if he continued as the claimant's attorney until the case was completed successfully.  Scates v. Principi, 282 F.3d 1362, 1365 (Fed. Cir. 2002).  Thus, the Federal Circuit held that an attorney with a contingent fee contract for payment of twenty percent of accrued Veterans benefits awarded, discharged by the client before the case is completed, is not automatically entitled to the full twenty percent fee.  He may receive only a fee that fairly and accurately reflects his contribution to and responsibility for the benefits awarded.

The Board observes that, in May 2008, VA revised and renumbered the regulatory criteria governing attorney fee agreements and payment of attorney fees out of past-due VA disability compensation benefits.  See 73 Fed. Reg. 29875 (May 22, 2008) codified at 38 C.F.R. §§ 14.636, 14.637 (2011).  The revised regulations generally are applicable to cases where a notice of disagreement is filed with respect to a challenged VA decision on or after June 20, 2007.  Id.  In this case, the appellant contends - and the Board agrees - that the revised regulations governing payment of attorney fees are not applicable because the relevant notice of disagreement was filed prior to June 20, 2007.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

A review of the claims file shows that the Veteran's original claim for left ear hearing loss was filed on a VA Form 21-526, "Veteran's Application for Compensation or Pension," which was date-stamped as received by the RO on April 25, 1995.  The Veteran specifically contended on this form that his service-connected disabilities included "hearing loss in left ear - 1961."

On VA examination in May 1995, the Veteran complained of decreased hearing since 1963 and being exposed to excessive noise from anti-aircraft weapons for 3 years while in the Navy and weapons on aircraft for 2 years while in the Army.  He also reported the presence of tinnitus since 1962 or 1963 which he attributed to "the excessive noise exposure of anti-aircraft guns as a gunner's mate for three years while in the military."  He rated his tinnitus as 3-4/5 with 5 being severe.  The VA audiologist concluded that the Veteran's audiometric test results indicated a mild to severe high frequency sensorineural hearing loss in the right ear and a moderate to severe high frequency sensorineural hearing loss in the left ear.

In statements on a VA Form 21-4142 signed by the Veteran, dated on May 30, 1995, and date-stamped as received by the RO on June 2, 1995, he contended that his injuries incurred during active service included "hearing [loss] in [the] left ear."  He also stated that he had not sought in-service treatment for these injuries.

In a rating decision dated on September 26, 1995, and issued to the Veteran on October 18, 1995, the RO denied a claim of service connection for left ear hearing loss.  The RO stated that a review of the Veteran's service treatment records "show[ed] no complaints of treatment for, or diagnosis of any of the claimed disabilities." (Emphasis added.)  The RO also noted that the Veteran's VA examination had shown the presence of hearing loss in both ears.  Thus, the claim of service connection for left ear hearing loss was denied.

In a letter dated on May 23, 1996, and date-stamped as received by the RO on May 24, 1996, the Veteran asserted, "I still have a ringing in my ears after all this time [since service]."  The Veteran also asserted that in-service exposure to excessive noise from guns  "has left my hearing at a loss."  He asserted further that VA audiological testing "proves I have a hearing loss."  The RO interpreted this letter as the Veteran's notice of disagreement with the October 1995 rating decision.

The Veteran contended that he was entitled to service connection for left ear hearing loss in statements on his VA Form 9 (Substantive Appeal) which was dated on June 27, 1996, and date-stamped as received by the RO on June 28, 1996.  

In a letter dated on August 21, 1996, Thomas H. Cawthon, M.D., stated that the Veteran had been seen "with complaints of hearing deficit of long standing."  Dr. Cawthon also stated that audiological assessment showed a sensorineural hearing loss "compatible with prior noise exposure.  [The Veteran] has been in the military around loud noises and gunfire in the past.  I feel that his hearing deficit is of the type that is frequently associated with prior noise exposure of that type."

In a letter dated on September 4, 1996, and date-stamped as received by the RO on September 5, 1996, the Veteran's then-service representative (Veterans of Foreign Wars of the United States) asked VA to "please amend the Veteran's claim to include bilateral high frequency hearing loss due to noise trauma."

The Veteran testified at his RO hearing on January 14, 1997, that he began experiencing problems with his "ears" during active service after being exposed to acoustic trauma from anti-aircraft gunfire.  See RO hearing transcript dated January 14, 1997, at pp. 1.  He also testified that he began experiencing ringing in his ears during active service after being exposed to acoustic trauma from anti-aircraft gunfire from guns that he operated while serving onboard a U.S. Navy ship.  Id., at pp. 2.  He testified further that the ringing in his ears sometimes lasted for hours or days and he had spent most of his time on active service in the Navy as a gunner's mate.  Id.

In statements on a VA Form 646 dated on April 23, 1997 and included in the Veteran's claims file, the Veteran's then-service representative contended that the issues on appeal to the Board included "service connection for bilateral hearing loss due to noise trauma."  The representative asked the Board to "give full consideration to the evidence of record."

In a decision dated on October 21, 1997, the Board denied, in pertinent part, the Veteran's claim of service connection for left ear hearing loss.  The Board acknowledged the Veteran's contention that in-service acoustic trauma caused or contributed to his left ear hearing loss.  See Board decision dated October 21, 1997, at pp. 2.  The Board noted that it had "reviewed and considered all of the evidence and material of record in the Veteran's claims file."  Id.  (Emphasis added).  The Board specifically reviewed the May 1995 VA audiology examination and determined that the Veteran's current hearing loss in the left ear met the regulatory definition for a hearing loss disability found in § 3.385.  Id., at pp. 13.  See also 38 C.F.R. § 3.385.  The Board also reviewed Dr. Cawthon's audiology examination and the Veteran's January 1997 RO hearing testimony, noting what the Veteran had reported on both occasions concerning his "ringing [in the ears] and hearing loss."  See Board decision dated October 21, 1997, at pp. 14.  The Board concluded that, absent competent evidence of a nexus to active service, service connection for left ear hearing loss was not warranted.  Id. at pp. 14-15.

In a letter sent to VA's Office of General Counsel and dated on May 27, 1998, the Veteran's attorney (the appellant in this case) filed a power of attorney in his favor which was signed by the Veteran.  The power of attorney stated that the Veteran understood that his attorney could not charge him a fee prior to a denial of his claim(s) by the Board.  See 38 C.F.R. § 20.609(c) (2006).  The Veteran also revoked his prior power of attorney in favor of Veterans of Foreign Wars of the United States.

Both the Veteran, through his attorney (the appellant in this case), and VA's Office of General Counsel timely appealed the Board's October 1997 decision to the Court by filing a Joint Motion for Partial Remand ("Joint Motion") in April 1999.  Both parties argued in the Joint Motion that the Board erred in finding that service connection for left ear hearing loss was not warranted and in failing to consider Dr. Cawthon's audiological report and the Veteran's RO hearing testimony.  See Joint Motion dated April 2, 1999, at pp. 2.  The Court granted the Joint Motion in an April 7, 1999, Order, vacating and remanding the Board's October 1997 decision to the extent that it denied the Veteran's claim of service connection for left ear hearing loss.  In December 1999, the Board remanded this claim to the RO for additional development.

In January 2002, the Board granted, in pertinent part, the Veteran's claim of service connection for left ear hearing loss.  The Board found the Veteran's hearing testimony and evidence of his duty as a gunner's mate during active service particularly persuasive and conceded that, on this evidence, he had been exposed to significant in-service acoustic trauma.  See Board decision dated January 3, 2002, at pp. 11.  The Board also found persuasive medical evidence which showed that the Veteran's current hearing loss in the left ear was due, at least in part, to in-service noise exposure.  Id.  Thus, the claim was granted.  

The RO implemented the Board's January 2002 decision in a rating decision dated on June 5, 2002, and issued to the Veteran and his attorney (the appellant in this case) on September 12, 2002.  The RO granted service connection for left ear hearing loss and assigned a zero percent rating effective April 25, 1995.  The RO found in the narrative for this rating decision that April 25, 1995, was the appropriate effective date for the grant of service connection for left ear hearing loss and for assigning a zero percent rating because that was the date of receipt of the Veteran's claim.  

The Veteran disagreed with the September 2002 rating decision in a letter from his attorney dated on November 14, 2002.  (The Board notes parenthetically that this letter was date-stamped as received by the RO on October 22, 2002, which may be an erroneous date-stamp.)  The Veteran specifically disagreed with the zero percent rating assigned for his service-connected left ear hearing loss.  He also disagreed with what his attorney characterized as VA's "failure to find that his hearing loss, right ear, is not service connected."


In a letter date-stamped as received by the RO on February 5, 2004, the Veteran stated, " I want to make a claim for the other (right) ear."  He stated that he now had a hearing aid in his right ear and "from the start, I have had hearing aids in both ears."  

In a rating decision dated on May 20, 2004, and issued to the Veteran and his attorney on August 19, 2004, the RO granted service connection for bilateral hearing loss, assigning an 80 percent rating effective February 5, 2004, and for tinnitus, assigning a 10 percent rating effective April 25, 1995.  The RO stated in the narrative for this rating decision that the evaluation for service-connected left ear hearing loss had been terminated effective February 5, 2004, the date that the claim of service connection for right ear hearing loss had been received.  The RO also stated that the Veteran's service-connected left ear hearing loss was being evaluated as part of the service connection claim for bilateral hearing loss and service connection for right ear hearing loss was being granted "from the date of claim" on February 5, 2004.  The RO concluded that service connection for right ear hearing loss was granted effective February 5, 2004, and was combined with left ear hearing loss for service-connected bilateral hearing loss, evaluated as 80 percent disabling effective February 5, 2004.  With respect to the service connection claim for tinnitus, the RO noted in the narrative for this rating decision that VA examination in May 1995 had shown that the Veteran reported the presence of tinnitus since 1962 and rated it as 4/5 with 5 being the worst.  The RO concluded that April 25, 1995, was the appropriate effective date for a grant of service connection for tinnitus because that was the date that this claim was received.

In email correspondence dated on August 26, 2004, the Veteran and his wife informed the RO that they had not contacted his attorney regarding the claims 
adjudicated in the May 2004 rating decision.  The Veteran's wife specifically contended that the Veteran's attorney had moved out of the area and not told his client (the Veteran) that he had moved.

In email correspondence dated on September 1, 2004, the Veteran and his wife informed the RO that they were filing new claims for an increased rating for bilateral hearing loss and for SMC for the functional loss of both ears.  They contended that the Veteran needed stronger hearing aids in both of his ears.  They also stated that they had not talked to the Veteran's former attorney about either the increased rating claim for bilateral hearing loss or the SMC claim which they were filing at the RO.  They stated further that the attorney had moved out of the area "without bothering to tell us and we had to track him down."

In the currently appealed administrative decision issued on April 11, 2005, the RO concluded that the appellant in this case (the Veteran's attorney) was not entitled to attorney fees based on an award of past-due VA compensation benefits in the May 2004 rating decision which granted service connection for bilateral hearing loss and for tinnitus.  The RO found that there was no final Board decision on the claims adjudicated in the May 2004 rating decision.  

In a letter dated on June 9, 2005, and date-stamped as received by the RO that same date, the appellant disagreed with the denial of his application for attorney fees based on an award of past-due VA compensation benefits in the May 2004 rating decision which granted service connection for bilateral hearing loss and for tinnitus.  He contended that, in October 1997, the Board effectively had denied the Veteran's claims of service connection for right ear hearing loss and tinnitus because they had been reasonably raised by the record but were not adjudicated at that time.  


In a rating decision dated on May 10, 2006, and issued on May 17, 2006, the RO assigned a higher 100 percent rating for the Veteran's service-connected bilateral hearing loss effective February 5, 2004.  The RO also granted SMC for the functional loss of use of both ears effective February 5, 2004.

In statements on a May 24, 2006, VA Form 21-4138, the Veteran notified VA that he had terminated his attorney's representation on December 16, 2004.  The Veteran also asserted that his attorney had not been involved in the appeal for service connection for bilateral hearing loss but had been involved in a different appeal he had with VA.

In the currently appealed administrative decision dated on June 22, 2006, the RO concluded that the appellant in this case (the Veteran's attorney) was not entitled to attorney fees based on the award of a 100 percent rating for service-connected bilateral hearing loss and the award of SMC in the May 2006 rating decision.  The RO specifically concluded that, because there was no final Board decision on either of the claims adjudicated in May 2006, the appellant was not entitled to attorney fees.  The appellant disagreed with the June 2006 administrative decision in August 2006.  He perfected a timely appeal on this issue in a letter dated on July 23, 2008, in which he repeated his earlier arguments concerning his entitlement to attorney fees based on the May 2004 rating decision.

In May 2008, the Board denied, in pertinent part, the Veteran's application for attorney fees based on the May 2004 rating decision.  The Veteran timely appealed the Board's May 2008 decision to the Court.

As noted in the Introduction, the Court found that, on remand, the Board should discuss whether a claim of service connection for tinnitus was reasonably raised by 
the evidence of record in the Veteran's claims file prior to an October 1997 Board decision which denied, in pertinent part, a claim of service connection for left ear hearing loss.  Id., at pp. 7-8.  The Court also found that, on remand, the Board should explain how the effective date for the Veteran's current 10 percent rating for tinnitus is April 25, 1995, without also finding that the issue of service connection for tinnitus was reasonably raised by the record prior to the October 1997 Board decision.  Id., at p. 8.  The Court finally found that the Board's May 2008 decision was inadequate because it had not discussed the implicit denial doctrine outlined in Cogburn v. Shinseki, 24 Vet. App. 205 (2010).  The Court explained that, if the Board found on remand that a claim of service connection for right ear hearing loss and/or for tinnitus was reasonably raised by the record prior to the October 1997 Board decision, then the Board should address whether its October 1997 decision constituted an implicit denial of these claims.  

The Board observes in this regard that, in Cogburn, the Court recently outlined the parameters of the implicit denial doctrine whereby a VA adjudication which explicitly adjudicates 1 claim can be viewed as implicitly denying another related claim.  See Cogburn v. Shinseki, 24 Vet. App. 205 (2010); but see Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (finding Board lacks jurisdiction over claims not first presented to and adjudicated by the RO).  The Federal Circuit has held previously that the implicit denial doctrine applies to related claims even if they are not filed at the same time with VA.  See Adams v. Shinseki, 568 F.3d 956 (Fed. Cir. 2009).  The Federal Circuit also has found that the implicit denial doctrine is applicable to both formal and informal claims for VA compensation.  See Munro v. Shinseki, 616 F.3d 1293, 1297 (Fed. Cir. 2010).  The Federal Circuit has found further that the implicit denial doctrine specifically applies to Board decisions.  See Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010).  

In Cogburn, the Court provided several factors which must be considered in applying the implicit denial doctrine.  See Cogburn, 24 Vet. App. at 212-13.  First, the Board must examine the specificity of the claims explicitly and implicitly adjudicated or the relatedness of the claims involved.  For example, a claim that is adjudicated explicitly by VA may be related to another claim that is implicitly denied either by body system (i.e., adjudicating a claim for "heart disease" as a claim for endocarditis also implicitly denies a claim for rheumatic heart disease), disease (i.e., adjudicating a claim for "lung disease affecting both lungs" as a claim for bronchitis of the left lower lobe implicitly denies a claim for bronchitis of the right lower lobe), or injury (i.e., adjudicating a claim for "knee injury affecting both knees" as a right knee injury implicitly denies a claim for a left knee injury).  Second, the Court held in Cogburn that the Board must examine the specificity of the (challenged) VA adjudication.  In other words, the Board must determine whether a reasonable person could have interpreted the explicit adjudication of 1 claim as an implicit denial of a related claim (if, for example, the RO concluded that "all medical evidence had been reviewed" in a rating decision challenged on appeal).  Third, the Board must examine when the relevant claims were filed and how closely in time they were filed to other claims specifically adjudicated by VA and, if the claims were related, whether adjudication of the earlier filed claim implicitly denied the later filed claim.  See also Adams, 568 F.3d at 956.  Finally, the Court held in Cogburn that the Board must determine whether a claimant asserting that his claim was implicitly denied by an explicit VA adjudication was represented by an attorney in the course of his appeal and, if so, whether the attorney had advised the Veteran as to the status of his claims.  The Court emphasized that representation by an attorney as a factor in determining the applicability of the implicit denial doctrine was no more important than the other factors enumerated in Cogburn but concluded that it was reasonable to assume that an attorney might be better versed in advising the Veteran as to the status of his claims with VA than a non-attorney service representative or a Veteran proceeding pro se in his VA appeal.  See Cogburn, 24 Vet. App. at 212-13 (outlining implicit denial doctrine factors).


The Board finds that the preponderance of the evidence supports granting the appellant's claim for an award of attorney fees based on a May 20, 2004, rating decision which granted the Veteran's claims of service connection for bilateral hearing loss, assigning an 80 percent rating effective February 5, 2004, and for tinnitus, assigning a 10 percent rating effective April 25, 1995.  Both parties alleged in the Joint Motion that the Board implicitly denied claims of service connection for right ear hearing loss and for tinnitus when it explicitly denied the Veteran's claim of service connection for left ear hearing loss in its October 1997 decision.  The Board observes initially that, although its October 1997 decision did not become final once both parties appealed it to the Court, this decision subsequently became final after being subsumed in the January 2002 decision which was not appealed to the Court.  See 38 U.S.C.A. §§ 7105, 7266.  As noted above, in October 1997, the Board acknowledged the Veteran's contention that in-service acoustic trauma caused or contributed to his left ear hearing loss.  See Board decision dated October 21, 1997, at pp. 2.  The Board stated that it had "reviewed and considered all of the evidence and material of record in the Veteran's claims file."  Id.  (Emphasis added).  The Board also reviewed Dr. Cawthon's August 1996 audiology examination and the Veteran's January 1997 RO hearing testimony, noting what the Veteran had reported on both occasions concerning his "ringing [in the ears] and hearing loss."  See Board decision dated October 21, 1997, at pp. 14.  Having reviewed the evidence of record dated prior to October 1997, the Board now finds that claims of service connection for right ear hearing loss and tinnitus are related to the claim of service connection for left ear hearing loss explicitly adjudicated in the October 1997 Board decision.  The Veteran's right ear hearing loss and tinnitus arose from the same significant in-service acoustic trauma that caused his left ear hearing loss.  The Board also finds it significant that, in the October 1995 rating decision (which was subsumed by the Board's subsequent decisions in October 1997 and January 2002), the RO discussed the Veteran's claimed hearing loss "disabilities" and acknowledged that the Veteran's May 1995 VA examination had shown the presence of hearing loss in both ears.  The Board also made a specific finding in October 1997 that all of the evidence had been reviewed in its decision.  Given the foregoing, a reasonable person could conclude that the explicit adjudication of service connection for left ear hearing loss in the Board's October 1997 decision also implicitly denied service connection for right ear hearing loss and for tinnitus.

The record in this case also is replete with references in correspondence sent by the Veteran and his then-service representative to VA prior to October 1997 regarding his intent to file service connection claims for bilateral hearing loss and for tinnitus.  It appears that bilateral hearing loss and tinnitus were noted as early as the Veteran's May 1995 VA examination.  The Veteran subsequently sought service connection for "a hearing loss" (without limiting this claim to the left ear) and tinnitus in a May 1996 letter.  The RO erroneously concluded that the Veteran's May 1996 letter was a notice of disagreement with the October 1995 rating decision; in fact, the Board finds that this letter (along with the May 1995 VA examination demonstrating the presence of bilateral hearing loss and tinnitus) constituted informal service connection claims for bilateral hearing loss and for tinnitus.  See 38 C.F.R. §§ 3.155, 3.157.  This information and evidence concerning service connection claim for bilateral hearing loss and for tinnitus was received within 1 year of the Veteran's original service connection claim for left hearing loss which was filed in April 1995.  Thus, it is clear from a review of the record that the explicit adjudication of service connection for left ear hearing loss in the Board's October 1997 decision also implicitly denied service connection for right ear hearing loss and for tinnitus.  The Board also notes that, prior to May 1998, the Veteran was represented by the Veterans of Foreign Wars of the United States.  Although it is not clear from a review of the record whether the Veteran's former service representative advised him of the status of his claims, the Court emphasized in Cogburn that it was reasonable to assume that non-attorney service representatives might be less well-versed in VA law and regulations than attorneys.  
The Board finally notes that, in the May 2004 rating decision, the RO assigned an effective date of April 25, 1995, for the grant of service connection for tinnitus because that was the date that the evidence (in this case, a VA examination report) demonstrated the presence of this disability.  This suggests that the RO conceded, at least implicitly, that a service connection claim for tinnitus was reasonably raised by the evidence of record prior to October 1997.  In summary, the Board finds that the evidence of record reasonably raised service connection claims for right ear hearing loss and for tinnitus prior to October 1997.  The Board also finds that these claims were implicitly denied in its October 1997 decision (which was subsumed by a January 2002 decision).  Because VA disability compensation subsequently was awarded for right ear hearing loss and for tinnitus, the Board concludes that the appellant is entitled to payment of attorney fees based on these past-due benefits.

The Board also finds that the appellant is not entitled to an award of attorney fees based on a May 10, 2006, rating decision which assigned a 100 percent rating for the Veteran's service-connected bilateral hearing loss effective February 5, 2004, and also granted SMC based on the loss of use of both ears effective February 5, 2004.  In contrast to the appellant's claim for attorney fees based on the May 2004 rating decision, his claim for attorney fees based on the May 2006 rating decision does not involve a final Board decision on either the increased rating claim for bilateral hearing loss or the SMC claim based on loss of use of both ears that was adjudicated by the RO in May 2006.  See 38 C.F.R. § 20.609(c) (2006).  As noted, the May 2006 rating decision was not appealed and is now final.  See 38 U.S.C.A. § 7105.  The evidence persuasively suggests that the appellant was not involved in prosecuting the Veteran's claims adjudicated in the May 2006 rating decision.  For example, the Veteran and his wife specifically notified VA on September 1, 2004, that the Veteran's attorney was not involved in the new claims for an increased rating for bilateral hearing loss and for SMC which were filed on that date.  The 
Veteran also explicitly revoked the power of attorney in favor of his attorney (the appellant in this case) in statements on a May 2006 VA Form 21-4138.  He stated in May 2006 that his attorney was not aware of his appeal for an increased rating for bilateral hearing loss because "I filed the appeal myself."  The Veteran also stated in May 2006 that, in fact, his attorney's representation before VA had been terminated as of December 16, 2004, prior to when he appealed for an increased rating for bilateral hearing loss and for SMC, "because he was not helping us."  Finally, the record demonstrates that the claims adjudicated in the May 2006 rating decision do not meet the regulatory definition of "past-due" VA disability compensation benefits to which the appellant in this case might be entitled even if he had assisted the Veteran in prosecuting the appeal and had obtained a final Board decision on these claims.  See 38 C.F.R. § 20.609(h) (2006).  The Board observes in this regard that neither the Veteran nor his attorney disagreed with the initial 80 rating assigned for service-connected bilateral hearing loss in the May 2004 rating decision; instead, the appellant's appeal concerned the denial of his application for an award of attorney fees based on the past-due benefits awarded in the May 2004 rating decision (as discussed above).  Because the Veteran did not initiate an appeal of the May 2004 rating decision, that decision became final with respect to the initial 80 percent rating assigned for his service-connected bilateral hearing loss.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In other words, although a higher 100 percent rating was assigned for service-connected bilateral hearing loss in the May 2006 rating decision, it was not the result of an appeal of the initial 80 percent rating assigned in the May 2004 rating decision.  See 38 C.F.R. § 20.609(h) (2006).  And the Veteran's SMC claim, which he filed in September 2004, was an entirely new claim for VA benefits in which the appellant in this case clearly was not involved.  In summary, the Board finds that the appellant is not entitled to an award of attorney fees based on a May 10, 2006, 
rating decision which assigned a 100 percent rating for the Veteran's service-connected bilateral hearing loss effective February 5, 2004, and also granted SMC based on the loss of use of both ears effective February 5, 2004.  


ORDER

Entitlement to an award of attorney fees based on a May 20, 2004, rating decision which granted the Veteran's claims of service connection for bilateral hearing loss, assigning an 80 percent rating effective February 5, 2004, and for tinnitus, assigning a 10 percent rating effective April 25, 1995, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an award of attorney fees based on a May 10, 2006, rating decision which assigned a 100 percent rating for the Veteran's service-connected bilateral hearing loss effective February 5, 2004, and also granted special monthly compensation based on the loss of use of both ears effective February 5, 2004, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


